NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

ENCAP LLC,
Plaintiff-Appellee,

V.

OLDCASTLE RETAIL, INC.,
OLDCASTLE LAWN & GARDEN, INC.,
AND OLDCASTLE ARCHITECTURAL, INC.,
Defendants-Appellants.

2012-1488

Appeal from the United States District Court for the

Eastern District of Wisconsin in case n0. ll-CV-OSOS,

Judge Wi]liam C. Griesbach.

ON MOTION

ORDER

The appellants move to expedite the briefing schedule
and appeal. The appellee responds.

The appellants self-expedited the briefing schedule by

filing their own brief early. The appellee agrees to file its

brief by August 20, 2012.

Upon consideration thereof,

ENCAP LLC V. OLDCASTLE RETAIL, INC. 2

IT Is ORDERED THAT:

The motions are granted to the extent the due date for
appellee’s brief is indicated above. Appellants’ reply brief
is due Septernber 4, 2012. Oral argument will be sched-
uled in the usual course.

Fou THE CoURT

AuG 0 9 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Philip M. Weiss, Esq.

Mitchell G. Stockwell, Esq.
s26

LED

` AUG U 9 2012

JAN HOHBALY
CLERK